  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )     CRIMINAL ACTION NO.
        v.                          )         2:00cr72-MHT
                                    )             (WO)
CHARLES WOODSON                     )

                                 ORDER

    Upon consideration of the United States Probation

Office’s petition for defendant Charles Woodson’s early

termination of supervised release (doc. no. 756), based

on the government’s response that it does not oppose

early        termination    (doc.   no.   759),   and     based   on

Woodson’s        consistent     employment,     his   consistently

negative        drug-test     results,    and   his     success   in

reintegrating himself into the community, it is ORDERED

that:

    (1) The petition is granted.
    (2) Defendant Charles Woodson’s term of supervised

release is terminated effective immediately, and he is

discharged.

    DONE, this the 24th day of July, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
